COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      In the interest of H.D.

Appellate case number:    01-12-00007-CV

Trial court case number: 2010-52475

Trial court:              310th District Court of Harris County, Texas

       A supplemental clerk’s record complying with our Order of Abatement has been filed in
this Court. Therefore, we order the appeal reinstated.
       The Clerk of this Court is ORDERED to enter William Thursland in the records of this
Court as counsel for appellant R.R.D. Mr. Thursland is ORDERED to file a conforming notice
of appeal on behalf of R.R.D. within 10 days of the date of this order.
       The Clerk of this Court is ORDERED to enter Daniel Lemkuil in the records of this
Court as counsel for appellant M.D.D.
        The supplemental clerk’s record indicates that appellants were deemed indigent in the
trial court and appointed attorneys ad litem. A parent who the court has determined is indigent
for purposes of appointment of an attorney ad litem is presumed to remain indigent for the
duration of the suit and subsequent appeal. TEX. FAM. CODE ANN. § 107.013(e).

       Therefore, the Clerk of this Court is ORDERED to make an entry in this Court’s records
that appellants are indigent and are allowed to proceed on appeal without advance payment of
costs.

        It is ORDERED that the District Clerk file with this Court, within 10 days of the date
of this order and at no cost to appellants, a clerk’s record containing the items specified in Texas
Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(k) (indigent party entitled to free
record on appeal); 35.1(b) (in accelerated appeal, record must be filed within 10 days after notice
of appeal filed).

       It is further ORDERED that the Court Reporter file with this Court, within 10 days of
the date of this order and at no cost to appellant, the reporter’s record. See TEX. R. APP. P.
20.1(k); 35.1(b).
       Due to the previous delays in this appeal, no extensions will be granted absent
extraordinary circumstances. See TEX. R. APP. P. 35.3(c).

      It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: September 14, 2012